             Case 2:18-bk-15559-NB                   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52                                       Desc
                                                      Main Document    Page 1 of 15



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
    Email Address
    Jeffrey S. Shinbrot, Esquire (155486)
    JEFFREY S. SHINBROT, APLC
    15260 Ventura Blvd., Suite 1200
    Sherman Oaks, CA 91403
    (310)659-5444
    (310)878-8304 Fax
    jeffrey@shinbrotfirm.com




         Individual appearing without an attorney
         Attorney for: R44 Lending Group, LLC

                                              UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

    In re:                                                                      CASE NO.: 2:18-bk-15559-NB
                                                                                CHAPTER: 11
    R44 Lending Group, LLC

                                                                                NOTICE OF LODGMENT OF ORDER IN
                                                                                BANKRUPTCY CASE RE: (title of motion 1)
                                                                                PRE-TRIAL STIPULATION ON HEARING ON
                                                                                DEBTOR’S FIFTH AMENDED CHAPTER 11
                                                                                PLAN.
                                                                  Debtor(s)


      PLEASE TAKE NOTE that the order titled PRE-TRIAL STIPULATION ON HEARING ON DEBTOR’S
      FIFTH AMENDED CHAPTER 11 PLAN: was lodged on (date) 8/4/2020 and is attached. This order relates to
      the motion which is docket number 134.




1
    Please abbreviate if title cannot fit into text field.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 1                        F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52   Desc
                         Main Document    Page 2 of 15
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52           Desc
                         Main Document    Page 3 of 15


 1   JEFFREY S. SHINBROT, ESQ. (SBN 155486)
     jeffrey@shinbrotfirm.com
 2   JEFFREY S. SHINBROT, APLC
     8200 Wilshire Boulevard, Suite 400
 3   Beverly Hills, California 90211
     Telephone: (310) 659-5444
 4   Fax: (310) 878-8304
     Reorganization Counsel for
 5   Debtor-In-Possession R44 LENDING GROUP,
     INC.
 6
     LANE M. NUSSBAUM, ESQ (SBN 264200)
 7   lnussbaum@nussbaumapc.com
     ADAM L. TOPOROFF, ESQ. (SBN 298115)
 8   adam@nussbaumapc.com
     RICHARD J. USS, ESQ (SBN 273871)
 9   richard@nussbaumapc.com
     NUSSBAUM APC
10   27489 Agoura Rd., Ste. 102
     Agoura Hills, California 91301
11   Telephone: (818) 660-1919
     Fax: (818) 864-3241
12   Counsel for Christina Vegas and Tina Delgadillo
13                       UNITED STATES BANKRUPTCY COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15                                LOS ANGELES DIVISION
16
17   In re                                         Case No. 2:18-bk-15559-NB
18   R44 LENDING GROUP, LLC,                       Chapter 11
19                                             PRE-TRIAL STIPULATION ON
                                               HEARING ON DEBTOR’S FIFTH
20                Chapter 11 Debtor and
                  Debtor-In-Possession.        AMENDED CHATPER 11 PLAN
21
                                                         PRE-TRIAL CONFERENCE
22
23                                             Date: August 18, 2020
                                               Time: 2:00 p.m.
24                                             Place: 255 East Temple Street,
                                               Los Angeles, California, Courtroom 1545
25
26
27
             COMES NOW R44 LENDING GROUP, LLC, the chapter 11 Debtor in the case
28

                                               1                               UTILITY ORDER
Case 2:18-bk-15559-NB        Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52            Desc
                              Main Document    Page 4 of 15


 1   captioned above (the “Debtor”) and Christina Vegas, Tina Delgadillo, Josefa Olmos,
 2   Jordon Roberts, Urbano Martinez, Jose Sanchez, Maria Chavez, Zoila Figueroa, Rosalina
 3   Dahlig, Dolores Andrews, Israel Chagollan, Juanita Alano (the “Park Granada Tenants"

 4   and collectively with the Debtor the “Parties”), by and through their undersigned counsel
     and hereby stipulate, agree and request that the Court enter its Pre-Trial Order as follows
 5
     set forth herein in connection with the hearing on confirmation of the Debtor Fifth
 6
     Amended Disclosure Statement (ECF #133 , the “Disclosure Statement”) describing the
 7
     Debtors’ Fifth Amended Plan 11 Plan (ECF # 134, the “Plan”).
 8
                                       PRE-TRIAL STIPULATION
 9
            (A)    The following facts are admitted and require no proof:
10
                   i.     The Debtor filed for relief under chapter 11 of the Bankruptcy Code on
11                        May 15, 2018.
12                 ii. The instant case is the Debtor’s first and only chapter 11 filing.
13                 iii. The Debtor is the owner of the record owner of the mobile home park
14                        located at 218 West Carson Street, Carson, California, (“Park Granada”).
15                 iv. Prior to the filing of Debtor’s chapter 11 case, in January 2018, the
16                        Debtor gave notice to each tenant of closure of the Park Granada in

17                        compliance with the Carson Municipal Code.

18                 v. On March 23, 2020, the Bankruptcy Court entered its Order finding that
                          for purposes of the Debtor’s Fifth Amended chapter 11 plan, the current
19
                          value of Park Granada as a mobile home park is $950,000.00 and 2. For
20
                          purposed of the Debtor’s Fifth Amended Chapter 11 Plan the value of
21
                          Park Granada as vacant land is $3,850,00.00 (ECF #151).
22
                   vi. On March 23, 2020, the Bankruptcy Court approving the Debtor’s Fifth
23
                          Amended Disclosure Statement describing the Debtor’s Fifth Amended
24
                          Plan (ECF # 152).
25                 vii. The Plan provides that payment of fees is subject to court approval and
26                        therefore satisfies 11 U.S.C. § 1129(a)(4).
27                viii.      The Plan discloses the identity and affiliations of any individual
28                      proposed to serve as a director, officer, or voting trustee of the debtor as

                                                     2                       PRETRIAL STIPULATION
Case 2:18-bk-15559-NB     Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52             Desc
                           Main Document    Page 5 of 15


 1                  required by 11 U.S.C. § 1129(a)(5)(A)(i).
 2                ix.11 U.S.C. § 1129(a)(6) is not applicable to the Debtor’s Plan.
 3                x. The Plan provides for payment of administrative claims in full on the

 4                   effective date unless otherwise agreed as required by 11 U.S.C. §
                     1129(a)(9)(A).
 5
                  xi. The Plan satisfies the requirements for deferred cash payments to be
 6
                     made to accepting holders of non-priority tax claims pursuant to 11
 7
                     U.S.C. § 1129.
 8
                  xii. Based on the valuations established by the Court the Plan is feasible
 9
                     pursuant to 11 U.S.C. § 1129(a)(11).
10
                  xiii. The Plan provides that all fees payable under 28 U.S.C. § 1930 will be
11                   paid on or before the effective date as required by 11 U.S.C.
12                   §1129(a)(12).
13                xiv.    The Plan provides no retiree benefits provision, and 11 U.S.C.
14                   §1129(a)(13) is not applicable.
15                xv. The Debtor is not is not required to pay a domestic support obligation,
16                   therefore 11 U.S.C. §1129(a)(14) is not applicable to plan confirmation.

17                xvi. The Debtor is not an individual, therefore 11 U.S.C. §1129(a)(15) is not

18                   applicable to plan confirmation.
                  xvii.    All transfers of property under the plan shall be made in accordance
19
                     with any applicable provisions of nonbankruptcy law that govern the
20
                     transfer of property by a corporation or trust that is not a moneyed,
21
                     business, or commercial corporation or trust as required by 11 U.S.C.
22
                     §1129(a)(16)
23
           (B) The following issues of fact, and no others, remain to be litigated:
24
                  i. Does the Plan comply with the requirement that it pay reasonable costs
25                   of relocation to Park Granada’s occupants?
26                ii. Is Debtor’s plan proposed in good faith pursuant to 11 USC 1129(a)(3)?
27                iii. Has the Debtor established that Cal. Gov. Code 65863.7(f) exempts
28                   Debtor from otherwise applicable requirements of California law or

                                                  3                       PRETRIAL STIPULATION
Case 2:18-bk-15559-NB              Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52                       Desc
                                    Main Document    Page 6 of 15


 1                             regulation?
 2                        iv. Were Debtor’s loans obtained from friends, family and business associates
 3                             with knowledge that Park Granada could not generate profit with the loans in
                                        1
 4                             place?
                          v. Were Debtor’s loans obtained so that the loans would drive Debtor into
 5
                               bankruptcy allowing Debtor to close Park Granada and repay the loans? 2
 6
 7                        vi. Does Debtor’s plan improperly prohibit certain tenants from receiving
 8                             relocation assistance without any basis?
 9                        vii. What is the proper amount of relocation assistance for tenants if Debtor’s plan
10                             is confirmable?

11
12               (C) The following issues of law, and no others, remain to be litigated:
                          i.   Whether or not the Plan was proposed in good faith pursuant to 11
13
                               U.S.C. § 1129(a)(3).
14
                          ii. Whether each member of an impaired class has either accepted the Plan
15
                               or will receive as much if debtor liquidated in a chapter 7 as required by
16
                               11 U.S.C. § 1129(a)(7).
17
                          iii. Whether the Plan meets the requirements to cram down on rejecting
18                             classes (if any).
19                        iv. Whether at least one class of claims that is impaired under the plan has
20                             accepted the Plan, exclusive of any acceptance by a plan insider as
21                             required by 11 U.S.C. §1129(a)(10).
22                        v. Whether the closing of Park Granada results from the entry of an order
23                             for relief in bankruptcy as contemplated by Gov. Code §65863.7(f)

24                             which would establish that Carson Municipal Code 9128.21 conflicts

25                             with and is preempted by the Bankruptcy Code or nonbankruptcy law.
                          vi. Is Debtor’s plan in good faith as the loans obtained from friends, family
26
27
     1
         The Debtor does not believe that this factual inquiry is relevant to confirmation of the Plan.
28   2
         Id.

                                                                  4                             PRETRIAL STIPULATION
Case 2:18-bk-15559-NB              Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52                         Desc
                                    Main Document    Page 7 of 15


 1                            and business associates of Debtor with prior knowledge that Park
 2                            Granada could not generate profit? 3
 3                       vii. Is Debtor’s plan in good faith as the loans obtained would drive Park

 4                            Granada into bankruptcy allowing Debtor to close Park Granada and
                              repay the loans. 4
 5
                         viii. Has the Debtor established that Cal. Gov. Code 65863.7(f) exempts the
 6
                              Debtor from otherwise applicable requirements of California law or
 7
                              regulation (including the Carson Municipal Code and an order to pay
 8
                              relocation costs)?
 9
                         ix. Can Debtor close Park Granada in this bankruptcy action in violation of
10
                              the Los Angeles County Eviction Moratorium?
11              (D)      Attached is a list of exhibits intended to be offered at the trial by each party,
12                       other than exhibits to be used for impeachment only. The parties have
13                       exchanged copies of all exhibits.
14              (E) The parties have exchanged a list of witnesses to be called at trial.
15              (F) Other matters that might affect the trial such as anticipated motions in limine,
16              motions to withdraw reference due to timely jury trial demand pursuant to LBR

17              9015-2, or other pretrial motions :

18              The Debtor expects to file a Motion in Limine to exclude the Tenants inquiries into
                whether or not the Debtor’s loans were obtained from friends, family and business
19
                associates with knowledge that Park Granada could not generate profit with the
20
                loans in place and whether the loans were obtained so that the loans would drive
21
                Debtor into bankruptcy allowing Debtor to close Park Granada and repay the loans.
22
                If the Bankruptcy Court agrees with the Tenants on this issue, the Debtor may call
23
                approximately 12 witnesses (commencing at witness number 7 on the Debtor’s
24
                witness list below), most of whom do not reside in Southern California so there
25              may be logistical issues with live testimony.
26              (G) All discovery is complete.
27
     3
         The Debtor does not believe that this inquiry is relevant to confirmation of the Plan.
28   4
         Id.

                                                                  5                               PRETRIAL STIPULATION
Case 2:18-bk-15559-NB    Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52            Desc
                          Main Document    Page 8 of 15


 1         (H) The parties are ready for trial.
 2         (I) The estimated length of trial is 3 days.
 3         (J) The foregoing admissions have been made by the parties, and the parties have

 4         specified the foregoing issues of fact and law remaining to be litigated. Therefore,
           this order supersedes the pleadings and governs the course of trial of this cause,
 5
           unless modified to prevent manifest injustice.
 6
 7
           IT IS SO ORDERED.
 8
                                                  #####
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   6                    PRETRIAL STIPULATION
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52        Desc
                         Main Document    Page 9 of 15


 1                                DEBTOR’S WITNESS LIST
 2
     Number                        Witness and Subject of Testimony
 3     1    Peter Starflinger: History of Park Granada, including past lawsuits, financing
            from Southwest Financing and its beneficiaries, other financing for Park
 4          Granada, relocation and mobile home replacement costs (if relevant),
 5          condition of Park Granada and post confirmation re-purposing of the Debtor.
       2    Leo Starflinger: Financing of Park Granada, including through R44 Lending
 6          Group, condition of Park Granada
 7     3    Annette Garner: Loan to the Debtor
       4    Diane Valine: Loan to the Debtor
 8     5    Gregory A. Garbacz: Tenant litigation against Park Granada and costs related
            thereto
 9
       6    Franc Balistrieri: History of Park Granada
10     7    Laura Afonina: Financing of Park Granada
       8    Edwina Thoma: Financing of Park Granada
11     9    Arthur Walcher: Financing of Park Granada
12     10   Benno Starflinger: Financing of Park Granada
       11   Erich Paul: Financing of Park Granada
13     12   Angela Fischer: Financing of Park Granada
14     13   Freya Hammer: Financing of Park Granada
       14   Nobert Glockner: Financing of Park Granada
15     15   Bruce Offler: Financing of Park Granada
16     16   Lilongo Tafea: Financing of Park Granada
       17   Anita Meier: Financing of Park Granada
17     18   Arron Kirnbenger: Financing of Park Granada
       19   Impeachment witnesses related to the Tenant’s Exhibits
18
19
20
21
22
23
24
25
26
27
28

                                               7                     PRETRIAL STIPULATION
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52        Desc
                        Main Document     Page 10 of 15


 1                                TENANTS’ WITNESS LIST
 2
     Number                        Witness and Subject of Testimony
 3     1    Christina Vegas – testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
 4          with Debtor; interaction with Southwest Finance.
 5     2    Tina Delgadillo– testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
 6          with Debtor; interaction with Southwest Finance.
 7     3    Josefa Olmos – testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
 8          with Debtor; interaction with Southwest Finance.
       4    Jordon Roberts– testimony concerning replacement value of mobile home;
 9
            right to receive relocation assistance; occupancy at Park Granada; interaction
10          with Debtor; interaction with Southwest Finance.
       5    Urbano Martinez– testimony concerning replacement value of mobile home;
11          right to receive relocation assistance; occupancy at Park Granada; interaction
12          with Debtor; interaction with Southwest Finance.
       6    Jose Sanchez– testimony concerning replacement value of mobile home; right
13          to receive relocation assistance; occupancy at Park Granada; interaction with
            Debtor; interaction with Southwest Finance.
14
       7    Maria Chavez– testimony concerning replacement value of mobile home;
15          right to receive relocation assistance; occupancy at Park Granada; interaction
            with Debtor; interaction with Southwest Finance.
16     8    Zoila Figueroa– testimony concerning replacement value of mobile home;
17          right to receive relocation assistance; occupancy at Park Granada; interaction
            with Debtor; interaction with Southwest Finance.
18     9    Rosalina Dahlig– testimony concerning replacement value of mobile home;
19          right to receive relocation assistance; occupancy at Park Granada; interaction
            with Debtor; interaction with Southwest Finance.
20     10   Dolores Andrews– testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
21          with Debtor; interaction with Southwest Finance.
22     11   Israel Chagollan– testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
23          with Debtor; interaction with Southwest Finance.
24     12   Juanita Alano– testimony concerning replacement value of mobile home;
            right to receive relocation assistance; occupancy at Park Granada; interaction
25          with Debtor; interaction with Southwest Finance.
            Tenants reserve the right to call any witnesses in Tenant’s case in chief that
26
            Debtor has been identified in this Report
27
28

                                               8                     PRETRIAL STIPULATION
Case 2:18-bk-15559-NB    Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52           Desc
                         Main Document     Page 11 of 15


 1                                 DEBTOR’S EXHIBIT LIST
 2
 3   Doc.                               Description                                 Objection
 4   No.
      1     Debtor’s Bankruptcy Petition and Schedules and any amendments
 5          thereto
       2    Any and all declarations and Exhibits previously filed in the
 6
            Debtor’s Bankruptcy Case, and declarations filed in support of Plan
 7          Confirmation, including Ballot Talley
       3    Evidence of interest rates from https://www.federalreserve.gov
 8     4.   Debtor shall submit proof of funds at the time of trial sufficient to
 9          fund the Plan

10
11                                 TENANT’S EXHIBIT LIST

12
13   Doc.                               Description                                 Objection
     No.
14    1     The Deed of Trust between R44 Lending Group, LLC and
15          Southwest Finance, naming Southwest Finance as beneficiary,
            recorded December 7, 2015.
16
       2    The Deed of Trust between R44 Lending Group, LLC and Annette
17          Garner naming Annette Garner as beneficiary, recorded December
18          29, 2015.

19     3    The Deed of Trust between R44 Lending Group, LLC and Diane
20          Oeffler Valine, Trustee of the Diane Oeffler Valine Family Trust
            naming Diane Oeffler Valine, Trustee of the Diane Oeffler Valine
21          Family Trust as beneficiary, recorded May 23, 2016.
22
       4    Deed of Trust between R44 Lending Group, LLC and Peter
23          Starflinger, recorded November 9, 2016, naming Peter Starflinger as
            beneficiary.
24
25     5    Subordination Agreement executed by Peter Starflinger as Manager
            of Future Growth, LLC and Leo Starflinger as Manager for R44
26          Lending Group, LLC, recorded December 7, 2015.
27
       6    Substitution of Trustee and Full Reconveyance executed by Peter
28          Starflinger as Manager for Southwest Finance, recorded December

                                                9                      PRETRIAL STIPULATION
Case 2:18-bk-15559-NB    Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52           Desc
                         Main Document     Page 12 of 15


 1          7, 2015.
 2
       7    November 19, 2019 Filing with the California Secretary of State for
 3          Future Growth, LLC.
 4     8    Grant Deed for APN: 7343-012-024, recorded November 7, 2002.
 5
       9    June 20, 2019 Filing with the California Secretary of State for
 6          Sprkncdoych, LLC.
 7
      10    The Grant Deed for Property APN: 7343-012-024, recorded March
 8          19, 2009.
 9
      11    The January 13, 2020 Filing with the California Secretary of State
10          for LA Investment, LLC.
11    12    Grant Deed for Property APN: 7343-012-024, recorded May 26,
12          2009.

13    13    January 2, 2018 Filing with the California Secretary of State for 218
            Properties, LLC.
14
15    14    Trustees Deed Upon Sale for APN: 7343-012-024, recorded
            November 12, 2014.
16
17    15    June 26, 2015 Filing with the California Secretary of State for R44
            Lending Group, LLC.
18
19    16    Substitution of Trustee executed by Peter Star as a representative of
            R44 Lending Group, LLC, recorded December 16, 2013.
20
      17    Notice of Default and Election to Sell, recorded December 16, 2013.
21
22    18    August 17, 2018 Filing with the California Secretary of State for
            Southwest Finance, LLC.
23
24
25
26
27
28         IT IS SO STIPULATED.

                                               10                      PRETRIAL STIPULATION
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52   Desc
                        Main Document     Page 13 of 15
Case 2:18-bk-15559-NB   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52   Desc
                        Main Document     Page 14 of 15
        Case 2:18-bk-15559-NB                   Doc 172 Filed 08/04/20 Entered 08/04/20 11:35:52                                       Desc
                                                Main Document     Page 15 of 15



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                       15260 Ventura Blvd., Suite 1200
                                                            Sherman Oaks, CA

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

X 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
8/4/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
    •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
    •   Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

2. SERVED BY UNITED STATES MAIL: On (date) _8/4/2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 8/4/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/4/2020                     Sandra Rodriguez                                                 /s/Sandra Rodriguez
 Date                          Printed Name                                                    Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                    Page 2                        F 9021-1.2.BK.NOTICE.LODGMENT
